This case comes before this court upon the State's motion for a rehearing.
For the first time, as far as we can tell from the record, it is insisted in the motion for a rehearing, that under the evidence two separate and distinct takings of the alleged stolen property were shown, and that if the appellant be not guilty under the original taking, that the facts nevertheless show him to be guilty under a taking of the property in question after same had been taken originally by the confederate or confederates of the appellant, and by them either abandoned or left in some place, not shown by the evidence, from which the appellant procured them. The case was not tried in the court below apparently upon any such theory as this and it is possible that upon another trial the State may be able to develop this feature of its case more fully, or the proposition of connecting the appellant with the original taking.
The former opinion of this court will be modified, in view of the State's contention that the evidence is sufficient to show appellant's connection with what it denominates the second taking of the property, and that portion of said opinion which states substantially that unless the evidence on another trial shall be more cogent tending to show appellant's connection with the taking of the goats, that the issue should not be submitted at all, may be regarded as excluded from said opinion.
There is no question, under the decisions of this court, but that there may be two separate and distinct unlawful takings of property so as to make two separate offenses. Trimble v. State, 33 Tex.Crim. Rep.; Taylor v. State, 62 Tex. Crim. 611. If the State relies upon either the first or any subsequent taking of the property such theory should be pertinently submitted to the jury and decided under appropriate instructions.
The motion for rehearing is overruled.
Overruled. *Page 590